Form 8-K/A Exhibit 99.03 SILICON IMAGE, INC. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined balance sheet as of March31, 2011 and the unaudited pro forma condensed combined statements of operations for the year ended December31, 2010 and for the three months ended March 31, 2011 are based on the historical financial statements of Silicon Image, Inc. (the “Company”) and SiBEAM, Inc. (SiBEAM) after giving effect to the Company’s planned acquisition of SiBEAM using the acquisition method of accounting, in accordance with U.S. generally accepted accounting principles (“GAAP”), and applying the assumptions and adjustments described in the accompanying notes to the unaudited pro forma condensed combined financial statements. The unaudited pro forma condensed combined balance sheet combines the Company’s historical unaudited condensed consolidated balance sheet as of March31, 2011 with SiBEAM’s historical unaudited condensed consolidated balance sheet as of March31, 2011, giving effect to the merger as if it had occurred on March31, 2011. The unaudited pro forma condensed combined statements of operations for the year ended December31, 2010 and for the three months ended March 31, 2011 combines the Company and SiBEAM’s historical condensed consolidated statements of operations for the year and period then ended, respectively, giving effect to the merger as if it had occurred on January1, 2010. The acquisition has been accounted for under the acquisition method of accounting in accordance with Accounting Standards Codification Topic 805, Business Combinations. Under the acquisition method of accounting, the total estimated purchase price, calculated as described in Note 1 to these unaudited pro forma condensed combined financial statements, is allocated to the net tangible and intangible assets of SiBEAM acquired in connection with the acquisition, based on their estimated acquisition-date fair values. The process of estimating the fair values of identified intangible assets and certain tangible assets and liabilities requires the use of significant estimates and assumptions. The allocation of the estimated purchase price is based on pre-acquisition amounts and is therefore subject to finalization of management’s analysis of the fair values of the assets and liabilities of SiBEAM as of the acquisition date. Accordingly, the purchase price allocation included in Note 1 to these unaudited pro forma condensed combined financial statements is preliminary and will be adjusted upon completion of the final valuation analyses. These preliminary amounts could change as additional information becomes available.These changes could result in material variances between the Company’s future financial results and the amounts presented in these unaudited pro forma condensed combined financial statements, including variances in fair values recorded, as well as expenses and cash flows associated with these items. The unaudited pro forma condensed combined financial statements have been prepared by management for illustrative purposes only and are not necessarily indicative of the condensed consolidated financial position or results of operations in future periods or the results that actually would have been realized had the Company and SiBEAM been a combined company during the specified years. The unaudited pro forma condensed combined financial information does not reflect any cost savings, operating synergies or revenue enhancements that the combined company may achieve as a result of the acquisition. The pro forma adjustments are based on the preliminary information available at the time of the preparation of this document. The unaudited pro forma condensed combined financial statements, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with, the Company’s historical consolidated financial statements included in its Annual Report on Form10-K for its year ended December31, 2010, Quarterly Report on Form 10-Q for the three months ended March 31, 2011 and SiBEAM’s historical consolidated financial statements for the year ended December31, 2010, which are included as Exhibit99.1 to this Form8-K/A. 1 UNAUDITED PRO FORMA CONDENSED COMBINED BALANCE SHEET OF SILICON IMAGE, INC. AND SiBEAM, INC. As of March31, 2011 (In thousands) Historical Silicon Image, Inc. SiBEAM, Inc. Pro-Forma Adjustments Pro-Forma Combined ASSETS Current Assets: Cash and cash equivalents $ $ $ ) a $ Short-term investments - Accounts receivable, net - Inventories 13 h Prepaid expenses and other current assets - Deferred income taxes - - Total current assets ) - Property and equipment, net - Deferred income taxes, non-current - - Goodwill - d Intangible assets, net - e Other assets - Total assets $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ $ - $ Accrued and other current liabilities - Deferred margin on sales to distributors 76 - Deferred license revenue ) f Total current liabilities ) - Other long-term liabilities 61 - Total liabilities ) Commitments and contingencies Convertible preferred stock: Series 1 - ) b - Series A - ) b - Series B - ) b - Series C - ) b - Series D - ) b - Total covertible preferred stock - ) b - Stockholders’ Equity: - Common stock 96 3 (3
